U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI 53202 May 6, 2010 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, DC 20549 Re: Greenspring Fund, Inc. (the “Company”) File Nos.: 002-81956 and 811-03627 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Company hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated May 1, 2010, and filed electronically as Post-Effective Amendment No. 36 to the Company’s Registration Statement on Form N-1A on April 28, 2010. Please direct any inquiries regarding this filing to me at (414) 765-6609.Thank you for your assistance with respect to this matter. Very truly yours, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. For U.S. Bancorp Fund Services, LLC Enclosures
